Citation Nr: 1234961	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1993 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision the RO, among other things, granted service connection for headaches and assigned a noncompensable rating.  The RO also denied service connection for bilateral hearing loss disability.  In addition, the RO denied service connection for sinusitis.  The record shows that while the Veteran initiated an appeal with respect to the issue of service connection for sinusitis by filing a notice of disagreement, which was followed by a statement of the case in June 2009, she did not perfect an appeal of this issue by filing a substantive appeal.  See 38 C.F.R. § 20.200.  Therefore, the Board does not have jurisdiction over this issue and it will not be further addressed.  

In an April 2009 decision, the Board denied claims of entitlement to service connection for bilateral hearing loss disability and for a compensable rating for headaches.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) and in a March 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision and remanded the matter for further adjudication consistent with its mandate.  The case was thereafter remanded by the Board in July 2011 and again in November 2011.  The purpose of the remands was to afford the Veteran new VA examinations in order to assess the severity of her claimed hearing loss disability and service-connected headache disability.  This was in view of her assertions that these conditions had worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The examination was conducted in January 2012 and there has thus been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus is being referred and has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See Appeals Management Center Memorandum of referral dated in August 2012.


FINDINGS OF FACT

1.  Bilateral hearing loss for the purpose of VA disability compensation is not currently shown.

2.  The appellant does not have migraine.  Her manifestations do not rise to the level of a characteristic prostrating attack of migraine.

3.  Although the Veteran has reported headaches occurring 2 to 3 times per week, there has been no evidence of characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a compensable rating for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, with respect to the issue of entitlement to service connection for bilateral hearing disability, the Veteran was issued a VCAA letter in June 2006 which was prior to the adverse decision of December 2006 denying service connection for bilateral hearing loss disability.  Thus, the requirements of Pelgrini have been satisfied.  In regard to the issue of entitlement to a compensable rating for headaches, since this appellate issue is a downstream issue from that of service connection (for which the December 2006 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In the instant appeal, the appellant has not indicated that there are any outstanding pertinent treatment records.  
Moreover, she was afforded VA examinations in October 2006, July 2007 and January 2012.  These examination reports are adequate because, as shown below, they contain a discussion of all of the relevant factors necessary for a proper evaluation based on a schedular and nonschedular evaluation of this disability and/or contain adequate etiological opinions.  38 C.F.R. § 3.321(b), Part 4; See Barr v. Nicholson,  21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, while the Board has considered the Veteran's representative's request in August 2012 for a new VA examination for the appellant's headache disability, the Board finds that the findings as reported by the examiners of record, as recently as January 2012, are adequate in which to properly consider this claim.  Moreover, the Veteran has not provided any specific reasons as to why the current examination findings are inadequate.  In short, the Board finds that the examination findings from the October 2006, July 2007 and January 2012 VA examinations are considered adequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection for Hearing Loss Disability

Facts

The Veteran's service personnel record (DD Form 214) shows that her primary specialty in service was an "AD Turboprop engine and 54H60 series propeller first degree/IMA mechanic".

The Veteran's service treatment records include her June 1993 enlistment examination report showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
5
15

Her service treatment records also show that she was a part of a hearing conservation program in which hearing was assessed regularly and hearing protection was provided.  These records include a number of audiograms dated from August 1993 to June 2005 that show decibels threshold levels ranging from -5 decibels to 15 decibels from 500 to 6000 Hertz.  

Audiological results from a June 2005 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
5
0
10
10

In May 2006, the Veteran filed a claim for service connection for various disabilities, to include bilateral hearing loss disability.  

The Veteran reported at a VA examination in October 2006 that she was exposed to significant military noise exposure as a jet aircraft mechanic despite using ear protection.  She said she felt she had some degree of hearing loss.  On the authorized audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and the left ear.  The audiologist reported that hearing was within normal limits at all test frequencies from 250-8000Hz.  The VA examiner reported that although the Veteran felt that she had hearing loss possibly related to military acoustic trauma, she had completely normal audiometric thresholds recorded at all frequencies tested.  He went on to state that since she had completely normal hearing, there can be no basis for any nexus between military acoustic trauma and hearing loss.

The Veteran reported in her substantive appeal of April 2007 that there had been hearing loss which was getting progressively worse over time.  

At a VA neurological examination in July 2007, the Veteran reported that she was occasionally bothered by loud noises.  

In January 2012, the Veteran underwent a VA audiological examination.  The examiner remarked that review of the Veteran's service treatment records show that auditory thresholds remained within normal limits in service from 500 to 6000 Hertz, and a review of her audiological measures at entrance and separation revealed no significant shift for these test frequencies.  He noted that a 10 decibel shift was noted for the right ear only at 3000 hertz which was within allowable test/retest criteria.  He also noted that documentation revealed a history of sinusitis including middle ear effusion in May 2004.  On the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
15
LEFT
5
0
5
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The VA examiner opined that in the absence of hearing loss it was less likely as not that hearing loss was attributable to the Veteran's service as her hearing was normal.  

Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss (as organic diseases of the nervous system), are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but these provisions do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Discussion

Initially, the Board notes the Veteran does not assert that a hearing loss disability is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to this matter.  Rather, the Veteran asserts that she was exposed to acoustic trauma while serving as a jet aircraft mechanic.  Her service personnel record (DD 214) is consistent with her duties as an aircraft mechanic and the Board finds that her exposure to noise as she reports is consistent with the places, types, and circumstances of her service.  

As noted above, under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In this case, there is no evidence that the Veteran has met VA's definition of hearing loss "disability" at any time since she filed her claim.  Her service treatment records are devoid of complaints or treatment for hearing problems and include multiple audiograms dated from 1993 to 2004 showing decibels levels no higher than 15 decibels.  See Hensely, supra.  These records also include the Veteran's June 2005 audiogram performed at separation showing hearing acuity of 10 decibels or less from 500 to 4000 Hertz in each ear.  

Similarly, the postservice medical evidence does not show that the Veteran presently has a hearing loss disability that falls within VA's definition of hearing loss "disability."  VA audiological examinations in October 2006 and January 2012 show normal hearing with pure tone decibel thresholds again no higher than 15 decibels.  Indeed, the October 2006 VA examiner noted that although the Veteran felt that she had some hearing loss possibly related to military acoustic trauma, she had completely normal audiometric thresholds recorded at all frequencies tested.  The January 2012 VA examiner similarly reported that in the absence of hearing loss it was less likely as not that hearing was attributable to the Veteran's service as her hearing was normal.

Based on the objective findings on the VA examination reports, there are no audiometric findings which meet the criteria for service connection for hearing loss "disability" under 38 C.F.R. § 3.385, nor has the Veteran identified or submitted any medical evidence which shows any current hearing loss disability.

The Veteran is certainly competent to report symptoms such as, for example, difficulty hearing, which is an easily recognizable symptom that comes through the senses.  In some cases, a layperson can even proffer a competent diagnosis of a disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Board finds that the determination of whether the Veteran has current hearing loss "disability" as defined by VA is not a matter susceptible to lay opinion.  VA requires specific audiometric and speech reception testing criteria to be met before the presence of a hearing loss "disability" is established, and it is not even remotely reasonable to conclude that a layperson can offer his or her opinion as to the level of puretone decibel loss or speech discrimination present.  Therefore, this is not a case in which the Veteran's lay opinions alone can suffice to establish the presence of a current disability.

Because the competent evidence neither supports the claim, nor is in relative equipoise in this matter, the benefit-of-the-doubt doctrine is not for application and the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss disability.  


III.  Compensable Rating for Headaches

Facts

The Veteran reported at an October 2006 ear, nose and throat (ENT) VA examination that she had a history of frontal headaches since 1994 or 1995 and reported that they occur an average of three times a week.  She attributed the headaches to sinus problems, but denied a history of recurrent or chronic sinus infections.  The examiner reported that a computed tomography (CT) scan of the sinuses was performed in September 2006 showing normal paranasal sinuses.  The examiner then opined that since the paranasal sinuses were normal and since the Veteran did not provide a history indicative of acute or chronic sinusitis, and based on the normal ENT findings, it would seem apparent that neither acute nor chronic sinusitis was present.  He relayed that although the Veteran felt that her current frontal headaches would be tension headaches or headaches of myofascial origin, her recurrent headaches would not be related to any type of ENT pathology.  

A VA general examiner in October 2006 relayed the Veteran's report of experiencing the onset of headaches in 1993 which she described as frontal occurring just above the eyes with associated eye pain.  She also reported occasional visual disturbances with the headaches.  She denied experiencing nausea, vomiting, photophobia or phonophobia.  She reported increased pain associated with the headaches when moving her head quickly in any direction.  She reported using Tylenol with varying and partial relief.  She said the headaches occur once or twice a week and last approximately two hours.  She said sometimes she tries to close her eyes and rest until the headache goes away.  The examiner opined that the Veteran's headaches were not related to her sinuses, but were vascular headaches consistent with atypical migraine.  

In a December 2006 rating decision, the RO granted service connection for headaches and assigned a 0 percent rating, effective October 17, 2005.  

The Veteran reported in her February 2007 notice of disagreement that her headaches were worse than a noncompensable rating.

At a VA neurological examination in July 2007, the Veteran reported experiencing headaches once or twice a week lasting for three to four hours at a time with no nausea or vomiting.  She said she had some light sensitivity and occasionally was bothered by loud noises.  She said she takes Tylenol and occasionally takes Motrin, 800 milligrams, which sometimes helps.  She reported that there were no precipitating, aggravating or alleviating factors and no functional loss or weakness during the headache.  She said she tries to sit down and relax when having a headache, but continues with her regular activities.  She was noted to be a stay-at-home mom with a two year old child.  Neurologic findings revealed that the Veteran was alert and oriented with normal stance, gait and coordination.  Cranial nerves III through XII were intact and motor strength was 5/5 throughout.  Deep tendon reflexes were 2+ and equal.  The Veteran was diagnosed as having headaches. 

At a another VA examination in January 2012, the Veteran described her headaches as left frontal constant moderate pressure like, not associated with photophobia or nausea, but with occasional eye pain.  She reported that Motrin and Tylenol help to reduce her headaches.  Noted symptoms included constant head pain localized to the left side of the head without very frequent prostrating and prolonged attacks or migraine headache pain and not characteristic prostrating attacks of migraine headache pain.  The examiner reported that based on the Veteran's chart review and history of headache, she likely experiences chronic daily headache (tension headache) which started in 1996.  The examiner noted that the Veteran had a normal sinus computed tomography scan in 2006 and opined that it was likely that her left frontal constant moderate pressure-like headache was chronic daily tension headache starting in 1996.  

The Veteran's representative asserted in written argument in August 2012 that "[the Veteran's] tension headaches approaches the impairment of a monthly prostrating migraine attack."  

Law and Discussion

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, as in this case, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Here, as discussed in greater detail below, the disability on appeal has not significantly changed during the relevant time period, and a uniform evaluation is warranted.

Under Diagnostic Code (Code) 8100, a compensable, 10 percent rating, is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8011.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a compensable rating for tension headaches have not been met for any time during the applicable appeal period.  As noted, to warrant a compensable rating for headaches under Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  

The Veteran has reported that her headaches occur on a daily basis and she described them as productive of constant head pain localized to the left side of the head.  The VA examiner at the January 2012 examination similarly described them as left frontal constant moderate pressure like headaches and opined that the Veteran likely had chronic daily headache (tension headache).  In short, such manifestations are not productive of characteristic prostrating attacks averaging one in two months over the last several months.  While consideration has been given to the Veteran and her representative's argument that her headaches produce an impairment similar to prostrating attacks and therefore should be analogously rated, the Board does not agree that her symptoms rise to that level of impairment, even by analogy.  

The Veteran has asserted that Tylenol and Motrin help her headaches and she has repeatedly denied any associated photophobia or nausea.  Moreover, she denied at the July 2007 VA neurology examination any functional loss or weakness during a headache and said that she tries to sit down and relax when having a headache, but that she continues with her regular activities.  She similarly reported at the VA general examination in October 2006 that when the headaches occur she sometimes tries to close her eyes and rest until the headache goes away.  Thus, while the Veteran reports trying to rest during a headache by closing her eyes and/or sitting down to relax, she does not do so because she is physically incapacitated, but because she desires that the headache passes.  See Kaiser v. Shinseki, Slip Opinion No. 08-4039 (Fed. 2010).  The VA examiner in January 2012 denied that the Veteran had prostrating attacks of migraine or non-migraine headache pain, but went on to note that she had very frequent prostrating and prolonged attacks of non-migraine headache pain.  However, based on his description of the Veteran's headaches as chronic daily tension headaches, as well as the Veteran's denial that she experiences any functional loss or weakness during a headache and her report that she can continue with her regular activities during a headache, the Board finds that the weight of evidence is against the claim for a compensable rating.  Here, the Veteran has presented credible evidence regarding the severity of her headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, such credible evidence constitutes negative evidence.  In sum, the weight of evidence is against, to include by analogy, the criteria requiring prostrating attacks averaging one in two months over the last several months.  Stated differently, the appellant does not have migraine and she does not have manifestations that would approximate the characteristic prostrating attacks of migraine.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's headache disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe her disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not alleged that her service-connected headaches disability renders her unemployable.  During the July 2007 VA neurological examination, the Veteran was noted to be a stay-at-home mom with a two year old child.  As noted, she also reported at this examination that she tries to sit down and relax when having a headache, but continues with her regular activities.  In short, there is no evidence to suggest that her headache disability renders her unemployable.  As such, the Board finds there is no implicit claim for TDIU. 

Finally, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disability on appeal.  As the preponderance of the evidence is against the claims for higher ratings, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



ORDER

Service connection for bilateral hearing loss disability is denied.

A compensable rating for headaches is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


